DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00322-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


MARK DURNELL,                                            §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

PHYLESA LASITER,
APPELLEE                                                        §     ANDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Because Appellant has met the requirements of Texas
Rule of  Appellate Procedure 42.1(a)(2), the motion is granted, and the appeal is dismissed.
Opinion delivered November 3, 2004
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.








(PUBLISH)